*439Family Court’s determination that the mother is mentally ill within the meaning of Social Services Law § 384-b (4) (c) and (6) (a) and is presently and for the foreseeable future unable to care properly and adequately for the child is supported by clear and convincing evidence that the mother has repeatedly been diagnosed with schizoaffective disorder (see Matter of Sebastian M., 64 AD3d 401 [2009]; Matter of Isaiah J. [Janice J.], 82 AD3d 651, 652 [2011]; Matter of Alyssa Genevieve C. [Laura Marie McG.], 79 AD3d 507 [2010]). Even if there were a doubt as to that particular diagnosis, as the mother contends there is, the agency met its burden of demonstrating the mother’s mental illness in its “totality” (see Matter of Melissa R., 209 AD2d 155, 156 [1994], Iv denied 85 NY2d 803 [1995]).
The father failed to meet his burden of demonstrating that he “grasp [ed] the opportunity” to form a relationship with the child by manifesting a willingness to assume parental responsibilities pursuant to Domestic Relations Law § 111 (1) (d) (see Matter of Robert O. v Russell K., 80 NY2d 254, 262 [1992]). He failed to show that he provided the child with consistent financial support or that he visited the child at least monthly or communicated with her (see Matter of Andrew Peter H. T., 64 NY2d 1090, 1091 [1985]; Matter of Margaret Jeanette P., 30 AD3d 359 [2006]; Matter of Sierra, 289 AD2d 1076 [2001]).
The court’s determination that the child’s best interests would be served by freeing her for adoption is supported by a preponderance of the evidence (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). The child has resided since 2006 in a clean and well-kept home with foster parents who are attentive to her special needs and are eager to adopt her.
We have considered respondents’ remaining contentions and find them unavailing. Concur — Mazzarelli, J.E, Catterson, DeGrasse, Abdus-Salaam and Román, JJ.